Case 2:18-cv-00304-RFB-DJA Document 239-1 Filed 05/12/21 Page 1 of 5




                     Exhibit 1
               Case 2:18-cv-00304-RFB-DJA Document 239-1 Filed 05/12/21 Page 2 of 5
       CMM000184                                   CMM000184                                    CMM000184


                           January 3, 2018


SEIU
NEVADA
                           Mr. Michael Mcavoyamaya
                           4549 Paseo Del Ray
                           Las Vegas, NV 89121
                           mmcavoyamayalaw@gmail.com

                           SENT VIA EMAIL AND CERTIFIED US MAIL


                                 RE: Debbie Miller Grievance dated October 29, 2017

                             Dear Mr. Mcavoyamaya:

                             This letter regards a meeting that was scheduled to be conducted on
                             December 15, 2017, regarding the grievance filed on October 29, 2017,
                             concerning Debbie Miller.

                             Before the meeting was to begin, you appeared at Local 1107's Union
                             Hall and demanded admittance to the grievance meeting . That you had
                             been retained to represent NSEUSU and Ms. Miller was a fact that was
                             not made apparent to Local 11 07 personnel in advance of the Step 2
                             meeting. Additionally, in light of the fact that counsel was apparently
                             retained for the Staff Union and Ms. Miller, and because Local 1107 was
                             blindsided by this development and its counsel was not readily available,
                             we announced that we would not meet without Local 11 07 counsel
 SERVICE EMPLOYEES           present, and that the meeting would need to be rescheduled. I am
INTERNATIONAL UNION          informed counsel for Local 1107 communicated that fact to you by letter
  LOCAL 1107,CTWCLC          dated December 21, 2017. We undertook this course of action to allow us
                             time to consult with counsel, particularly because we were aware at that
                             time that you were retained by others who have legal actions pending
                             against Local 11 07 and others. We now understand, by your written
                             confirmation to our counsel, that you have been retained to represent
                             Nevada Service Employees Union Staff Union (NSEUSU or Staff Union)
                             and Ms. Miller, in an individual capacity, for the purpose of her October
                             29, 2017 grievance, among other matters involving others.

                             As we have previously advised the Staff Union in writing, because of the
    2250S.Ralcho IJr?.le
                             imposition of a trusteeship over Local 11 07 by the Service Employees
             S.Sie#166       International Union, the grievance framework outlined under Article 11 of
    la'3Vegas, t-N89102      the CBA is now legally impossible to adhere to. Therefore, as a means of
                             adhering to the multi-step grievance process as closely as possible, as a
   PHONE 702..J86.8849       general matter, grievances that are first heard at Step 1 will be heard by
     FAX 702-31»4883         Martin Manteca, Deputy Trustee. Grievances not involving discipline,
                             however, begin at Step 2 of the grievance process, and Step 2 meetings
       www.sei..mv.org       will be conducted by myself, the Trustee of Local 11 07. The purported
                             grievance filed in this matter does not assert any disciplinary action, so it
                             would be treated at Step 2. For that reason, I am making findings and
                             conclusions on the basis of the October 29, 2017 grievance as filed.




       CMM000184                                   CMM000184                                    CMM000184
     Case 2:18-cv-00304-RFB-DJA Document 239-1 Filed 05/12/21 Page 3 of 5
CMM000185                                    CMM000185                                   CMM000185


As noted above, the parties have not yet met on the grievance, but were to meet on December
15, before being blindsided by your unannounced appearance. In the meantime, I have had an
opportunity to review the grievance that was filed. After considering the grievance and the
collective bargaining agreement between the Staff Union and Local1107, for the reasons
expressed more fully below, I find the grievance is not cognizable under the Staff Union CBA,
and therefore the grievance will not be processed. Local 1107 will neither arbitrate nor agree to
arbitrate the grievance as filed.

The grievance as filed is not cognizable because it asserts matters that are expressly not
subject to grievance and arbitration under the CBA. There is no jurisdiction to grieve ADA claims
under the CBA. ADA claims are expressly excluded from the defined scope of a "grievance"
under the CBA. Article 11 defines a "grievance" as "a filed dispute between the Union, on behalf
of an employee(s), and the Employer over the interpretation and/or application of the express
terms of this Agreement. ... " However, the CBA then limits the definition by expressly removing
disputes that arise under discrimination laws, such as the ADA, from the jurisdiction of the
grievance process. "A grievance shall not be defined to include any matter or action taken by
the Employer or its representatives for which the Equal Employment Opportunity Commission
(EEOC), or Nevada Equal Rights Commission (NERC), has jurisdiction."

This grievance arises out of the granting in part and denial in part of requests for
accommodations under the Americans with Disabilities Act (ADA), which have been previously
communicated to Ms. Miller in writing. Given the confidential nature of this communication, I will
not detail the underlying conditions for which Ms. Miller sought an accommodation, though I
suspect Ms. Miller has already shared her information with the Staff Union and you, as its and
her attorney.

A claim for failure to provide reasonable accommodations states a claim under the ADA. The
ADA requires exhaustion of administrative remedies by filing a charge with the EEOC. Because
the grievance challenges the propriety of the Employer's acts or omissions under the ADA, the
grievance is not arbitrable under Article 11.

Without waiving the non-arbitrability of the of this grievance, and merely as a courtesy to the
Staff Union to more fully explain Local 1107's position, even if the grievance were arbitrable, the
grievance would be denied on the merits for the reasons previously communicated in writing to
Ms. Miller in granting in part and denying in part her requests for accommodations under the
ADA.

Under the ADA, an employer is required to grant only reasonable accommodations for identified
and supported impairments that amount to qualifying disabilities. The employer has the
discretion to choose accommodations as long as they are reasonable and will be effective, in
the good faith belief of the employer. The employer has no obligation to give an employee the
employee's preferred accommodation.

Here, Ms. Miller adequately supported accommodations to sit/stand, take breaks to manage her
condition and to eat, and to eat during her shift, all to help her manager her documented
conditions. Ms. Miller's requested accommodations to be transferred to a desk position and for a
permanent, fixed schedule are not reasonable because those accommodations would eliminate
essential functions of her job as an organizer. The organizer position requires significant field
work and the ability to work a flexible schedule in a dynamic environment. Additionally, when
granting reasonable accommodations, the employer need not create new positions, displace
other employees, or take any other action that would constitute an undue hardship on the
employer.




CMM000185                                    CMM000185                                   CMM000185
     Case 2:18-cv-00304-RFB-DJA Document 239-1 Filed 05/12/21 Page 4 of 5
CMM000186                                    CMM000186                                     CMM000186




However, the merits of the dispute are not relevant to the processing of this grievance because
it concerns subject matter that is expressly excluded from coverage as a grievance under the
Staff Union CBA. Because the merits are now the subject of an active EEOC charge, we decline
to address the particulars of Ms. Miller's claims further. But because claims arising under the
ADA are not cognizable as grievances under the CBA, the grievance as filed will not be
processed.

In addition to there being no jurisdiction for ADA claims under the CBA, there is no jurisdiction to
grieve matters subject to management rights because management rights are expressly not
subject to grievance and arbitration under the CBA.

Article 8 of the CBA contains an expansively broad management rights clause. Section 1 of the
management rights clause permits Local 1107 "discretion in determining whom to employ," "to
employ temporary employees," ''to determine and re-determine job assignments," and "to
establish and alter working schedules at any time," among other management rights. In
expanding an already broad management rights clause, Section 2 provides that Local 11 07 has
the "unilateral right[]," among other things, to "determine the services to be performed[ and] the
methods of service," to "select, hire, train, transfer employees," to "direct and manage the work
force," and to "adopt, add to, amend, change or rescind any reasonable work rule." Finally,
Section 3 expressly excludes management rights from grievance and arbitration and from
bargaining. "The reserved rights of SEIU Local1107 shall not be subject to the grievance and
arbitration provisions of this Agreement nor shall SEIU Local1107 be required to bargain with
the Staff Union about exercising any of its reserved rights during the term of this Agreement."

Read as a whole, Local 11 07 has exclusive and sole discretion to set job descriptions for
bargaining unit work. The requirement for a bilingual front desk receptionist, even if it constitutes
a change in job descriptions or departs from the practices of the qualifications of those who
previously held the position, does not displace the position from the bargaining unit, and thus
has no effect on the unit or the Staff Union's representation of the unit, obviating any need for
effects bargaining, to the extent required (though Local 1107 disputes effects bargaining would
be required given the broad management rights clause).

Local 11 07 has a significant population of bargaining unit members who speak Spanish as their
first (or only) language. To effectively discharge our duties as exclusive bargaining
representative, it is imperative that we be able to communicate effectively with members. This is
an operational necessity of Local1107.

To the extent the grievance challenges the Employer's right to set job descriptions, to set
qualifications for positions within the bargaining unit, and to hire and fire employees for
bargaining unit positions, the grievance as filed is not cognizable because it concerns subject
matter that is not arbitrable under management rights.

Without waiving the non-arbitrability of the grievance and, again, as a courtesy to the Staff
Union, on the merits, to the extent not within the scope of the broad management rights clause,
the CBA is silent on promotion, demotion, transfer of work, filling vacancies, or the method for
conducting the same. Thus, these matters remain within management's discretion, and thus the
grievance fails to state a claim for violation of a stated contractual term or provision.

To the extent the grievance as filed asserts a violation of the non-discrimination clause in Article
2 of the CBA, the grievance is not cognizable under the CBA because discrimination claims
arising under the ADA are expressly excluded from grievance and arbitration. As explained




CMM000186                                    CMM000186                                     CMM000186
      Case 2:18-cv-00304-RFB-DJA Document 239-1 Filed 05/12/21 Page 5 of 5
 CMM000187                                   CMM000187                                    CMM000187


2 of the CBA, the grievance is not cognizable under the CBA because discrimination claims
arising under the ADA are expressly excluded from grievance and arbitration. As explained
above, matters that fall within the jurisdiction of the EEOC or NERC are expressly not subject to
grievance and arbitration under Article 11 of the CBA. Thus, the grievance is not arbitrable.

Without waiving the non-arbitrability of this grievance, the grievance identifies no adverse
employment action that has been taken against Ms. Miller. This is not a cognizable discipline
grievance, as no discipline has been issued related to this grievance. Local 1107's decision-
making of whether to grant a reasonable accommodation is committed by law to the employer,
and Article 2 of the Staff Union CBA cannot be used to backdoor into the grievance process
subject matter that is expressly excluded from the grievance and arbitration provisions of the
CBA.

In sum, because the grievance asserts matters that are expressly not subject to grievance and
arbitration under the CBA, the grievance is not cognizable as filed. Therefore, for the reasons
expressed above, I find the grievance as filed is not cognizable under the CBA, it does not
present a valid grievance, and, therefore, Local 11 07 will not process it and will not consent to
arbitrate it.

Ms. Miller has been on an unpaid administrative leave status pending resolution of this matter.
Because the grievance filed is not cognizable as such, and because we consider the matter
concluded, Ms. Miller is expected to report to work to resume her duties on Monday, January 8,
2018. She should report to Grace Vergara.

Sincerely,



~~~k
Trustee, SEIU Local1107

cc:          Susan Smith, NSEUSU
             Debbie Miller, Grievant
             Martin Manteca, Deputy Trustee, SEIU Local 1107
             Michael A. Urban, Esq.
             Sean W. McDonald, Esq.




 CMM000187                                   CMM000187                                    CMM000187
